Title: From Thomas Jefferson to Benjamin Harrison, 2 April 1784
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
Annapolis. Apr. 2. 1784.

We have received no foreign intelligence through any authentic channel since the letter from Dr. Franklin of Dec. 25. an extract from which I formerly did myself the honour of inclosing you. Through different ways however, such as to merit beleif, we have information that the utmost confusion prevails in the British government. The House of commons on the 16th of January came to a vote that the ministry (Mr. Pitt and his associates) neither possessed nor ought to possess the confidence of the nation. One account sais that on this Mr. Pitt resigned. Another that he had not resigned and that the doubt was whether the king would dissolve  the parliament or part with his ministry. The error in the composition of that administration seems to have been the filling it from the house of lords, and taking in not enough of the men of interest and talents in the house of commons. Matters on the continent are quiet. The Emperor and Dutch have appointed commissioners to settle their difference. Whether his object was to have opened the Scheld, or whether the dispute arose about contested territory seems not very clear. I should have added to the above intelligence that the city of London were warm for Mr. Pitt and had addressed the King to continue his favor to him. Your letter from Mount Vernon came safely to hand. We have eleven states in Congress; and are applying ourselves solely to the important subjects. I am not without hopes that we shall be able by the first of May to adjourn till November. Nothing could prevent it but the loss of votes sometimes by divisions of the states, 8 of the 11. being represented by two members only. Any three of sixteen individuals can still defeat our endeavors, and your knowlege of men will suggest to you the possibility of 3. dissenting voices out of 16. on any question. Mr. Mercer the corresponding member for the month will perhaps be able to supply any intelligence which may escape me. I have the honour to be with very great esteem & respect Your Excellency’s Most obedient & most humble servt,

Th: Jefferson

